                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CHAREE STANLEY,

             Plaintiff,                             Case No. 16-cv-12884

                                                    Paul D. Borman
v.                                                  United States District Judge

EXPRESSJET AIRLINES, INC.,

          Defendant.
____________________________/

             OPINION AND ORDER GRANTING DEFENDANT’S
             MOTION FOR SUMMARY JUDGMENT (ECF NO. 33)

      In this religious discrimination action brought under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e, et seq., (“Title VII”) and its Michigan

counterpart the Elliott-Larsen Civil Rights Act, Mich. Comp. Laws § 37.2101, et seq.,

(“the ELCRA”), Plaintiff, a Muslim woman who was employed as a flight attendant

for Defendant ExpressJet Airlines, Inc. (“ExpressJet”), alleges that she was

discriminated against on the basis of her religion when Defendant refused to

accommodate her religiously held belief that prevents her from ever serving alcohol

to passengers. Plaintiff further alleges that Defendant retaliated against her by

rescinding a previously-granted accommodation and placing Plaintiff on

administrative leave pending termination.
      In an Opinion and Order issued on June 7, 2017, this Court denied ExpressJet’s

motion to dismiss because the motion relied on matters outside the pleadings. Stanley

v. ExpressJet Airlines, Inc., No. 16-cv-12884, 2017 WL 2462487 (E.D. Mich. June

7, 2017). Now before the Court is ExpressJet’s Motion for Summary Judgment (ECF

No. 33). Plaintiff has filed a Response (ECF No. 36) and ExpressJet has filed a Reply

(ECF No.37). The Court held a hearing on November 6, 2018. For the reasons that

follow, ExpressJet’s motion is GRANTED.

I.    FACTUAL BACKGROUND

      A.     Plaintiff’s Employment and Termination From Express Jet

      Plaintiff began working as a flight attendant for Express Jet on January 31,

2013. (ECF No. 33, Def.’s Mot. Summ. J. Ex. C, January 29, 2018 Deposition of

Charee Stanley 56:8-12; Def.’s Mot. Ex. B, May 30, 2018 Declaration of Daniel J.

Curtin ¶ 4.) As an Express Jet Flight Attendant, Plaintiff was a member of the

International Association of Machinists and Aerospace Workers (“the IAM” or “the

Union”), and a Collective Bargaining Agreement (“CBA”) governed the relationship

between Express Jet and its Flight Attendants. (Def.’s Mot. Summ. J. Ex. A, ASA-

AFA 2008 CBA.) Plaintiff was a practicing Christian when she began the interview

process for the job with Express Jet, but during the interview process in mid-

December, 2012, she met “a young gentleman who talked about Emirates” and


                                         2
expressed the view that if he was to live abroad, he would work for Emirates.

(Stanley Dep. 24:9-21, 51:5.) Plaintiff became curious about the possibility of living

abroad and working for Emirates and “went home and looked it up.” (Stanley Dep.

24:20-24.) She learned that she could “live in Dubai, and [] work overseas, and []

make tax-free money, and [] could travel the world.” (Stanley Dep. 24:23-25:1.)

Plaintiff researched Emirates and applied for a job with them and “knew that Dubai

was a Muslim country but didn’t know what that meant.” (Stanley Dep. 25:1-4.)

Plaintiff began to research the Muslim faith and “fell in love with it” and took her

“shahada,” or “confession of faith,” on January 2 (or 3), 2013. (Stanley Dep. 25:4-7,

51:4.) So Plaintiff was not a practicing Muslim when she interviewed for the job with

Express Jet but once she started her training on January 21, 2013, she had converted

to the Muslim faith. (Stanley Dep. 25:11-14, 51:3-5.)

      During her training, Plaintiff made a request of one of her trainers to be

permitted to wear her hijab (head scarf). (Stanley Dep. 65:14-22,67:6.) That verbal

request was initially declined but Plaintiff submitted a written a request shortly

thereafter, on or about August 26, 2013, which was granted by Express Jet. (Stanley

Dep. 66:3-20, 70:8-71:6, 75:1-16; ECF No. 33-6, Stanley Dep. Attach. 9, PgID 1153.)

      Plaintiff understood that serving beverages was part of her job responsibilities

and she understood that alcohol was one of the beverages that was available to


                                          3
passengers to request as part of that beverage service on Express Jet flights. (Stanley

Dep. 87:11-23.) Plaintiff testified that the Flight Attendant Manual (“FAM”) was a

flight attendant’s “bible” and was required to be carried at all times and updated as

necessary. (Stanley Dep. 89:4-8. 92:13-24; Stanley Dep. Attachment 11, Flight

Attendant Manual Excerpts.) The FAM outlines an Express Jet Flight Attendant’s job

responsibilities, obligates a Flight Attendant to “perform[] all duties as outlined in the

Express Jet Flight Attendant Manual, Company Policy Manuals, and duties as

assigned by the Captain,” and specifically references the responsibility of a Flight

Attendant to “attend to all passenger requests, including beverages, alcohol and/or

other snacks.” (FAM Service Policy, PgID 1158, 1170.) Plaintiff understood that she

was responsible for performing all of the duties as outlined in the FAM. (Stanley Dep.

93:17-23.) The FAM also outlines the “normal chain of command” on an Express Jet

aircraft as follows: “1. Captain, 2. First Officer, 3. Flight Attendant “A”, 4. Flight

Attendant “B”.” (FAM Chain of Command, PgID 1166.) The Chain of Command

further provides that “[t]he most senior Flight Attendant at duty-in shall either assume

the A position or assign the A position to the other assigned Flight Attendant.” (Id.)

Ms. Stanley understood this hierarchy and also understood that the more senior Flight

Attendant could choose whether he or she wanted position “A” or position “B” and

that Flight Attendant “A” would be positioned in First Class and Flight Attendant “B”


                                            4
would be positioned in the main cabin. (Stanley Dep. 95:8-24.) Ms. Stanley

specifically testified to her understanding that seniority “gave you better choices,” and

that as the senior Flight Attendant “[y]ou have the pick of what position you want on

an aircraft.” (Stanley Dep. 117:4-118:19.) Ms. Stanley understood that there was this

division of responsibilities and that the Flight Attendants were expected to “work as

a team,” and perform the other Flight Attendant’s duties when necessary to get the job

done. (Stanley Dep. 96:9-97:8.)

      The FAM contains specific detail regarding the duties of a Flight Attendant

assigned as the Flight Attendant on a one-Flight Attendant aircraft and the duties

assigned to the “A” and “B” Flight Attendants when two Flight Attendants are on

board an aircraft. (FAM Phases of Flight Overview PgID 1160-64.) Ms. Stanley also

recalled having received, or been given access online to, the Flight Attendant

Handbook. (Stanley Dep. 100:9-11; Stanley Dep. Attach. 12, 4/24/15 ExpressJet

Flight Attendant Handbook.) The Flight Attendant Handbook (“FAH”) outlines many

employment related guidelines, including general serving guidelines and parameters,

and specifically guidelines regarding the service of alcohol. (FAM § 3-6.1, PgID

1206-11.) The FAM also outlines the general guidelines for service in Delta First

Class cabins. Specifically, the FAM provides, among other guidelines, that: “FA “A”

is responsible for conducting a pre-departure beverage service to all First Class


                                           5
customers, to include a full selection including alcoholic beverages.” (FAM § 3-4.1,

PgID 1196.) The FAM further provides that: “FA “B” should assist with First Class

pre-departure service. For example, FA “A” may take orders, hang coats and serve

beverages, while FA “B” remains in the galley to greet boarding customers, prepare

beverages and control boarding traffic to allow FA “A” to move about the First Class

cabin.” (Id.) The FAM provides that Flight Attendants are primarily responsible for

their “A” or “B” duties but are “encouraged to work together and assist each other

with completing all required service on the aircraft.” (Id.) As far as the serving of

alcohol, Ms. Stanley testified that “[t]here are flights that no one asks for it, and there

are flights when everybody seemingly asks for it,” and “everything in between.”

(Stanley Dep. 123:13-15.) The job posting for the Flight Attendant position that was

in effect when Plaintiff applied for a job and to which Plaintiff would have responded

in applying for a position as an Express Jet Flight Attendant, expressly stated that the

job duties of Flight Attendant required the selling of “food and alcoholic beverages

to passengers . . . .” (Stanley Dep. 76:10-77:6; Attachment 3, Job Posting for Flight

Attendant.) Ms. Stanley recalled reading the job posting online for the Flight

Attendant position, although she could not remember the specific details of the

posting. (Stanley Dep. 80:21-81:1.)




                                            6
       And Ms. Stanley performed all of her job responsibilities, and did serve alcohol,

through the first year and a half of her service as an Express Jet Flight Attendant, and

was considered very professional and attentive and a good employee, with no history

of customer complaints. (Def.’s Mot. Summ. J. Ex. F, April 10, 2018 Deposition of

Melanie Brown 39:13-41:1. 36:23-37:11.) However, sometime in early June, 2015,

Plaintiff learned that she was prohibited not only from consuming alcohol, but also

from preparing and/or serving alcohol. (Stanley Dep. 119:7-120:12.) Plaintiff

testified that she learned of this prohibition during a conversation with an Imam with

whom she discussed questions that would arise as she studied Islam and read the

Quran. Plaintiff explained to the Imam that she was required to serve and sell alcohol

at work and he told her that she was not supposed to drink or serve/sell alcohol, but

told her “don’t quit your job . . . you can’t quit your job . . . you just pray to Allah to

give you something better.” (Stanley Dep. 119:22-120:5.)

       Following this discussion with her Imam, on or about June 2, 2015, which was

the next time she went to work and had an opportunity to speak to Melanie Brown, the

chief flight attendant at the Detroit Express Jet base, she explained to Ms. Brown that

she had learned from her Imam that she was not supposed to serve or sell alcohol.

(Stanley Dep. 118:24-119:6, 121:21-122:2.) Plaintiff explained to Ms. Brown what

she had learned from the Imam and according to Plaintiff, Ms. Brown told her that it


                                            7
shouldn’t be a problem for Plaintiff to “just make an arrangement with the other flight

attendant,” to serve any alcoholic beverages that customers requested from the

Plaintiff. According to Ms. Stanley, Ms. Brown implied that it was “an easy fix.”

(Stanley Dep. 122:9-23.) Plaintiff did testify that Ms. Brown told her that Ms. Brown

would “have to look into it” but that Plaintiff should go ahead and “make an

arrangement” with the other flight attendant. (Id.) During this conversation with Ms.

Brown, Plaintiff mentioned that the month of Ramadan was about to start and she did

not want to go into that holy month doing something that she now knew she was not

supposed to do. Ms. Brown also mentioned to Plaintiff, who wanted to take time off

for Ramadan, that Plaintiff could take Time Off Without Pay (“TOWOP”) for the

month of Ramadan, which Plaintiff decided to do. (Stanley Dep. 124:12- 125:14.)

      Ms. Brown memorialized this conversation with Plaintiff in a “daily note” log

for entry in the “crew resource management system.” Ms. Brown would have made

this entry in her daily log and asked Ms. Holland, identified as the “creator” on the

entry, to enter it into the crew resource management system so that it could be placed

in Plaintiff’s profile. (Stanley Dep. 64:22-68:15, 98:8-99:22.) Ms. Holland would

have copied and pasted Ms. Brown’s daily note memorializing the June 2, 2015

meeting with the Plaintiff, which states as follows:

      M. Brown DN 6-2-15 as we enter the season of Ramadan, FA raised
      concerns about not being able to serve alcohol as a tenant [sic] of her

                                          8
      faith. We discussed the options she has and ultimately the decision
      regarding her continued employment rests with her. I explained
      TOWOP for the month of July, which if awarded will assist, however it
      is not a permanent solution. I suggested she work with her fellow FAs
      on board to assist during service, suggested she work the main cabin
      where alcohol is purchased thus potentially limiting her interaction.
      Recommended she look at our Careers tab to see if there was another
      position within the company she may be able to apply for. I also sought
      guidance from Kaylee Davis.

(Brown Dep. Attachment 6.) Ms. Davis was an individual from Express Jet’s Human

Resource Department and Ms. Brown could not recall if she called Ms. Davis or

emailed her but she did recall that she also spoke with Mr. Curtin, Director of In

Flight Operations, who directed her to Ms. Davis to see about any special

accommodation form that might be available to Plaintiff and what to do if Plaintiff

submitted such a request. (Brown Dep. 103:10-107:11.)

      Ms. Brown understood Plaintiff to be asking about how to handle her inability

to serve and sell alcohol on a particular upcoming flight due to the observance of the

Ramadan holiday. Ms. Brown stated that Plaintiff explained in the June 2, 2015

meeting that she had just learned “she could not serve alcohol because she was going

into Ramadan and she did not feel comfortable on” the flight she was about to board

and Plaintiff “didn’t speak beyond that flight.” (Brown Dep. 91:2-21.) “It was

regarding that specific flight, and [Plaintiff] was beginning to observe Ramadan. . .

. Ramadan was the catalyst for that.” (Brown Dep. 92:3-8.) Ms. Brown testified: “My


                                          9
advice to her because we were within minutes of that flight departing was to speak to

her fellow flight attendant, express her concern and ask if he would assist her on that

flight.” (Brown Dep. 94:22-25.) Ms. Brown did not interpret that Plaintiff was

making a formal accommodation request when she came to speak with Ms. Brown on

June 2, 2015, about how to handle her problem with serving alcohol on a flight that

was about to depart. (Brown Dep. 164:3-165:12.)

      Plaintiff left the June 2, 2015 meeting with Ms. Brown with a different

impression: Plaintiff thought that the arrangement whereby she would ask fellow

Flight Attendants to perform Plaintiff’s alcohol service duties was a permanent

arrangement and that going forward, after Plaintiff returned from her TOWOP for the

month of Ramadan, she would “just pick up and do the same,” and just “work with the

other flight attendants,” and she did not walk away from the June 2, 2015 meeting

with Ms. Brown thinking it was a temporary arrangement. (Stanley Dep. 127:13-

130:18.) Plaintiff never thought the arrangement suggested by Ms. Brown, whereby

Plaintiff would ask the other Flight Attendant with whom she was assigned to fly that

day whether they would serve alcohol for the Plaintiff, was “temporary.” (Stanley

Dep. 182:16-22.)

      On Friday, June 7, 2015, Ms. Brown received an email from Chief Flight

Attendant Amy Cain, who reported a call she received from Flight Attendant Abdel


                                          10
Aafifi, complaining about Plaintiff’s refusal to help him assist with the beverage

service in First Class due to her inability “to pour or serve alcohol during this time due

to her religion.” (Brown Dep. 115:16-116:15; Brown Dep. Attachment 7.) Ms. Cain

reported that “as the senior FA, he is requesting assistance with first class but she is

refusing.” (Brown Dep. Attachment 7.) Ms. Brown forwarded this email to Mr. Rick

Berry, employee relations manager, and subsequently met with Mr. Aafifi regarding

this complaint. Mr. Aafifi he explained that there was “a lot of extra work” that he

was required to do when he was flying with Ms. Stanley and he felt it was “unfair.”

Mr. Aafifi never filed a formal complaint regarding Ms. Stanley. (Brown Dep.

116:19-119:16.)

      Ms. Stanley was then away on TOWOP for the remainder of Ramadan and

Express Jet received no further complaints about Ms. Stanley until Express Jet

received an Irregular Operations Report (“IOR”) from Flight Attendant Katie Hice on

August 2, 2015, after Plaintiff had returned from her TOWOP for Ramadan. Ms.

Hice’s IOR read in full as follows:

      I worked with flight attendant Charee Stanley who refused to do her
      flight attendant duties and failed to follow ExpressJet policies. I was
      asked by FA Charee Stanley to serve ALL alcoholic beverages on flights
      DL5319 dtw/orf, DL5319 orf/dtw, DL5237 dtw/yul, DL 5025 yul/dtw
      because she said she had since being hired converted to a different
      religion which is now Muslim and she isn’t allowed to serve alcohol
      now. She said she knows she is supposed to serve alcohol but she
      can’t/won’t serve alcoholic beverages. Several times Charee Stanley

                                           11
      was in the galley reading a small book with foreign writing in it. It was
      extremely hard to do both FA A and FA B duties. I served the alcoholic
      beverages to first class on the ground, completed FA B duties, served
      first class alcoholic beverages once in the air, served economy comfort
      and economy and then when bringing the cart back to the galley first
      class needed to be attended to again. I don’t know what she was doing
      while I was busy with passengers and serving. When I would get to the
      galley she had out her food, her phone, her book with foreign writings
      or taking things in and out of her bags. Once when the captain said to
      close the main cabin door she hesitated because she was having a
      conversation with a ramper about where she should move to in Detroit
      (good area) and didn’t close the door until her conversation was
      complete. The captain had even got me to tell her to close the door and
      I did but she did what she wanted and finished her conversation first.
      Charee also wore a headress upon her head. Twice Charee came to
      switch with me so I could serve alcoholic beverages to first class while
      I was serving in the back. First class needed more than just alcoholic
      beverages as I ended up giving other drinks as well and tidying up as
      they handed me things they wished to discard.

(Stanley Dep. Attachment 15.)

      Plaintiff testified that indeed Ms. Hice did perform all of Plaintiff’s alcohol

serving duties on four different flights and Plaintiff explained that she and Ms. Hice

would “swap” positions, like this:

      Q: So you would swap positions?

      A: Correct.

      Q: You would go to first class. She would come to the main cabin?

      A: And then once she serves, I would go back to main cabin so she can
      go back to first class.

      Q: So she would come to you, she would make the drinks. In the

                                         12
      meantime you’d go up to the first class passengers?

      A: Yes.

      Q: And you were just, at that point, I assume walking through the first-
      class cabin and making sure everyone’s okay, seeing if they need
      anything.

      A: Yes.

      Q: Did it ever – did you ever have first-class passengers ask you for
      alcohol when you swapped places and went up to first class?

      A: Maybe they did, and I took the order and I left it for her when she
      came back. Because it doesn’t take long to make a drink, so once she
      makes it . . . we were swapping back out. And I would – if there was a
      request, I would put 1A would like this [alcoholic drink] . . . [s]o that she
      would know when she came back.

(Stanley Dep. 151:4-152:9.) Plaintiff testified that she gave Ms. Hice “the same spiel

[she] gave every flight attendant [she] worked with: As a Muslim, I’m not permitted

to do so. Do you mind serving on my behalf . . . .” (Stanley Dep. 153:16-19.)

Plaintiff testified that she was never required to work a single Flight Attendant plane

so she had never considered what would have occurred had she been the sole Flight

Attendant and refused to serve alcohol. After initially not responding to further

questions about this issue, Plaintiff eventually responded that Express Jet would have

to pull someone from the reserves to take over that flight for the Plaintiff. (Stanley

Dep. 174:11-182:4.)



                                           13
      On August 18, 2015, a meeting was held with Plaintiff, Ms. Brown, a Union

representative (Nate Wysong), and a human resources representative (Tracy Hassell),

to discuss Ms. Hice’s IOR and to get “Plaintiff’s side of the story.” (Brown Dep.

150:15-160:21; Brown Dep. Attachments 9, 10.) The focus of the concern at the

meeting was Plaintiff’s refusal to serve alcohol and her request to fellow Flight

Attendants to additionally perform her alcohol service duties for her. (Brown Dep.

162:21-163:5, Brown Dep. Attachment 10, Melanie Brown 8/18/15 Meeting Notes.)

Tracee Hassell explained to Plaintiff at the August 18, 2015 meeting that serving

alcohol was a job requirement for a Flight Attendant and that Express Jet could not

guarantee Plaintiff that she will always fly with another Flight Attendant who will be

willing to perform Plaintiff’s alcohol service duties. (Brown 8/18/15 Meeting Notes.)

Ms. Brown’s meeting notes reflect that Ms. Brown explained to Plaintiff that she had

three options: (1) take a personal leave for a period of time to seek another position

in the company; (2) make the decision to serve and sell alcohol; or (3) voluntarily

resign. (Id.) Plaintiff similarly recalled that she was given these options. (Brown

Dep. Attachment 13, Plaintiff’s 8/18/15 Personal Statement, PgID 2025.)

      At the close of the August 18, 2015 meeting, Plaintiff presented Express Jet

with a formal request for a religious accommodation not to serve alcohol. (Brown

Dep. Attachment 11, Stanley Religious Accommodation Request Form.) Plaintiff also


                                         14
presented a letter from her attorney, Ms. Lena Masri, explaining that Express Jet’s

refusal to accommodate Plaintiff’s sincerely-held religious belief that prohibited her

from serving alcohol was a violation of Title VII of the Civil Rights Act of 1964.

(Brown Dep. Attachment 12, 8/18/15 Masri Letter.)

      On August 19, 2015, before Plaintiff had the opportunity to elect one of the

three options presented to her at the August 18, 2015 meeting, Express Jet informed

Plaintiff that she had been placed on a 90-day non-disciplinary, unpaid administrative

leave of absence, which was later extended to a year, to allow her to seek another

position with Express Jet. (Curtin Decl. ¶ 38.) Express Jet placed Plaintiff on this 90-

day leave before she had an opportunity to select one of the three options presented

to her at the August 18, 2015 meeting because she was scheduled to work the day after

the meeting and “ExpressJet needed to categorize her status in its scheduling and

payroll systems.” (Id.) Also on August 19, 2015, Plaintiff received a call from

ExpressJet informing her that the leave had been extended to a 12-month leave.

(Stanley Dep. 184:6-14; Brown Dep. Attachment 15, PgID 2040.)

      On August 25, 2018, Express Jet sent Plaintiff a letter informing her that

serving alcoholic beverages to customers on their request was “an essential function

of the Flight Attendant position,” and that it would be “unrealistic and operationally

difficult for the Company to require Flight Attendants, with whom [Plaintiff] might


                                          15
be flying [], to assume this duty on [her] behalf, while still performing their duties as

outlined in the Flight Attendant Manual.” Furthermore, ExpressJet noted that it could

not guarantee that Plaintiff would always be assigned to a two (2) flight attendant

aircraft. Therefore, ExpressJet found Plaintiff’s request for an accommodation “to be

unreasonable and [not able to be] honored.” (Brown Dep. Attachment 15, 8/25/15

Denial Letter.) The 8/25/15 Letter encouraged Plaintiff to take advantage of her one-

year administrative leave to find another position with ExpressJet. (Id.)

      Plaintiff testified that there was “no discretion” within the Islamic faith for her

to serve alcohol under any circumstance and she stated that she was not willing to

violate that proscription. (Stanley Dep. 187:21-188:3.) But in Plaintiff’s opinion,

Express Jet had already granted her an accommodation that was “their idea” – that

being Ms. Brown’s verbal suggestion to Plaintiff on June 2, 2015, as to how she

should handle the impending situation with her upcoming flight – and as a result of

her doing what they told her to do, they unjustifiably took her job away. (Stanley

Dep. 240:19-241:15.)

      B.     The Provisions of the Governing Collective Bargaining Agreement

      As noted supra, as a member of the IAM Union, Plaintiff’s employment with

Express Jet was governed by a CBA. (Def.’s Mot. Summ. J. Ex. A, ASA-AFA 2008

CBA .) Pursuant to that CBA, a Flight Attendant’s monthly work schedule is


                                           16
arranged through a Preferential Bidding System (“PBS”) set forth in the CBA. (CBA

§ 7.C, PgID 766.) Flight schedules are “constructed preferentially, in order of

seniority . . . .” (CBA § 7.C.3.) The CBA expressly provides: “The senior Flight

Attendant may choose the “A” or “B” position on the aircraft.” (Def.’s Mot. Summ.

J. Ex. A, ASA-AFA 2008 CBA § 7.W.1., PgID 779.) The CBA further provides:

“Seniority shall govern all Flight Attendants in the case of bidding rights, filling of

vacancies . . . vacation preferences, and domicile assignments.” (Id. § 11.E.1., PgID

798.)   If a 2 (two) Flight Attendant aircraft is downgraded to a 1 (one) Flight

Attendant aircraft, the senior Flight Attendant has the right to accept or decline the

downgrade: “If more Flight Attendants than needed are scheduled for and report for

the same trip (as a result of scheduling error, downgrade, etc.) the choice to remain on

the trip from amongst the reporting regular lineholders shall be on a seniority basis.”

(CBA § 7.W.2.) If the senior Flight Attendant declined the downgrade, the junior

Flight Attendant would be required to accept the trip. (Curtin Decl. ¶ 15.) If the

junior Flight Attendant refused to accept the downgrade, and no reserves were

available to fill the spot, the senior Flight Attendant would be recalled, which would

violate Section 7.W.2 of the CBA. (Id.) Express Jet has never granted a Flight

Attendant a permanent accommodation that violated the seniority provisions of the

CBA. (Curtin Decl. ¶ 27.) If the senior Flight Attendant refused to voluntarily


                                          17
perform Plaintiff’s alcohol service responsibilities for her, or refused to accept a

downgrade, and Express Jet forced the senior Flight Attendant to perform those duties,

Express Jet would be subject to a grievance by the Union claiming that Express Jet

violated the seniority provisions of the CBA, as evidenced by Mr. Aafifi’s complaint

that as the “senior” Flight Attendant, he had the right to request Plaintiff’s assistance

with serving alcoholic beverages to First Class. (Curtin Decl. ¶ 33.) The Union

concedes that providing Plaintiff with an accommodation not to be placed on a single

flight attendant aircraft could violate seniority and a grievance could be filed for

violation of the CBA seniority provisions. (Def.’s Mot. Summ. J. Ex. D, March 28,

2018 Deposition of Yvette Marche Cooper 12:5-23.)

II.   LEGAL STANDARD1

      Summary judgment is appropriate where the moving party demonstrates that



1
 As this Court noted in its Opinion and Order denying Defendant’s motion to dismiss,
while some courts analyze RLA preemption arguments under Fed. R. Civ. P. 12(b)(1)
as implicating the court’s subject matter jurisdiction to hear the claim, the Sixth
Circuit has held that “completion of the RLA-mandated arbitral process does not
affect a district court’s subject matter jurisdiction over a claim but instead goes to the
court’s ability to reach the merits of a dispute and grant relief. . . .” Emswiler v. CSX
Transp., Inc., 691 F.3d 782, 790 (6th Cir. 2012). See also Upperman v. Southwest
Airlines Co., No. 17-cv-00348, 2018 WL 527376, at *2-3 (S.D. Ohio Jan. 24, 2018)
(denying a motion to dismiss on RLA preemption grounds for lack of subject matter
jurisdiction, citing Emswiler and observing that “[t]he Sixth Circuit has squarely held
that exhaustion of the RLA's arbitration procedures, while necessary for a court to
reach the merits of an RLA minor dispute, is not jurisdictional in nature”).
                                           18
there is no genuine dispute as to any material fact. Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986); Fed. R. Civ. P. 56(a). “A fact is ‘material’ for purposes of a motion

for summary judgment where proof of that fact ‘would have [the] effect of

establishing or refuting one of the essential elements of a cause of action or defense

asserted by the parties.’” Dekarske v. Fed. Exp. Corp., 294 F.R.D. 68, 77 (E.D. Mich.

2013) (Borman, J.) (quoting Kendall v. Hoover Co., 751 F.2d 171, 174 (6th Cir.

1984)). A dispute is genuine “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247-48 (1986).

       “In deciding a motion for summary judgment, the court must draw all

reasonable inferences in favor of the nonmoving party.” Perry v. Jaguar of Troy, 353

F.3d 510, 513 (6th Cir. 2003) (citing Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986)). At the same time, the non-movant must produce

enough evidence to allow a reasonable jury to find in his or her favor by a

preponderance of the evidence, Anderson, 477 U.S. at 252, and “[t]he ‘mere

possibility’ of a factual dispute does not suffice to create a triable case.” Combs v. Int’l

Ins. Co., 354 F.3d 568, 576 (6th Cir. 2004) (quoting Gregg v. Allen–Bradley Co., 801

F.2d 859, 863 (6th Cir. 1986)). Instead, “the non-moving party must be able to show

sufficient probative evidence [that] would permit a finding in [his] favor on more than


                                            19
mere speculation, conjecture, or fantasy.” Arendale v. City of Memphis, 519 F.3d 587,

601 (6th Cir. 2008) (quoting Lewis v. Philip Morris Inc., 355 F.3d 515, 533 (6th Cir.

2004)). “The test is whether the party bearing the burden of proof has presented a jury

question as to each element in the case. The plaintiff must present more than a mere

scintilla of the evidence. To support his or her position, he or she must present

evidence on which the trier of fact could find for the plaintiff.” Davis v. McCourt, 226

F.3d 506, 511 (6th Cir. 2000) (internal quotation marks and citations omitted). That

evidence must be capable of presentation in a form that would be admissible at trial.

See Alexander v. CareSource, 576 F.3d 551, 558–59 (6th Cir. 2009).

III.   ANALYSIS

       A.    “Undue Hardship” in The Context of a Title VII Claim of Religious
             Discrimination Implicating the Collectively Bargained Rights of Co-
             Workers

       “The analysis of any religious accommodation case begins with the question of

whether the employee has established a prima facie case of religious discrimination.”

Virts v. Consolidated Freightways Corp. of Delaware, 285 F.3d 508, 516 (6th Cir.

2002) (internal quotation marks and citation omitted). “To establish a prima facie

case, a plaintiff must demonstrate that 1) [s]he holds a sincere religious belief that

conflicts with an employment requirement; 2) [s]he has informed the employer about

the conflicts; and 3) [s]he was discharged or disciplined for failing to comply with the


                                          20
conflicting employment requirement.” Id. “Once the plaintiff has established a prima

facie case, the burden shifts to the defendant employer to show that it could not

reasonably accommodate the employee without undue hardship.”                Id.     Here,

ExpressJet assumes for purposes of its motion for summary judgment, “that Stanley

has established a prima facie case of failure to accommodate her religious beliefs.”

(Def.’s Mot. 10 n. 13, PgID 580). Thus, we need only address here the issue of undue

hardship:

      This case requires us to interpret a provision of Title VII of the Civil
      Rights Act of 1964 that prohibits an employer from taking an adverse
      employment action (refusal to hire, discharge, etc.) “against any
      individual . . . because of1 such individual's . . . religion.” 42 U.S.C. §
      2000e–2(a). Another provision states that the term “religion” “includes
      all aspects of religious observance and practice, as well as belief, unless
      an employer demonstrates that he is unable to reasonably accommodate
      to an employee's or prospective employee's religious observance or
      practice without undue hardship on the conduct of the employer's
      business.” § 2000e(j). When these two provisions are put together, the
      following rule (expressed in somewhat simplified terms) results: An
      employer may not take an adverse employment action against an
      applicant or employee because of any aspect of that individual's religious
      observance or practice unless the employer demonstrates that it is unable
      to reasonably accommodate that observance or practice without undue
      hardship.
            1
             Under 42 U.S.C. § 2000e–2(m), an employer takes an
            action “because of” religion if religion is a “motivating
            factor” in the decision.

E.E.O.C. v. Abercrombie & Fitch Stores, Inc., 135 S. Ct. 2028, 2034 (2015) (Alito,

J., concurring). The phrase “unless the employer demonstrates that it is unable to

                                          21
reasonably accommodate that observance or practice without undue hardship,” creates

a defense for the employer and “place[s] upon the employer the burden of establishing

an ‘undue hardship’ defense.” Id. at 2032 n. 2 (Scalia, J.).

      In Eckles v. Consolidated Rail Corp., 94 F.3d 1041 (7th Cir. 1996), analogizing

to the standards for analyzing Title VII religious discrimination claims, the Seventh

Circuit Court of Appeals held “that the ADA does not require disabled individuals to

be accommodated by sacrificing the collectively bargained, bona fide seniority rights

of other employees.” Id. at 1051. “A ‘bona fide’ seniority system is one that was

created for legitimate purposes, rather than for the purpose of discrimination.” Id. at

1046 n. 7. In so holding, the Seventh Circuit directly analogized the ADA claim it

was called upon to review to claims for religious accommodations under Title VII:

      Title VII of the Civil Rights Act of 1964 also contains a duty of
      “reasonable accommodation,” in this case to the religions of employees.
      Initially it emerged within 1966 EEOC guidelines interpreting Title VII,
      see 29 C.F.R. § 1605.2(b) (1968), and in 1972 it was incorporated into
      Title VII itself. 42 U.S.C. § 2000e(j). Under Title VII an employer must
      “reasonably accommodate” the religious observances and practices of its
      employees, up to the point of “undue hardship on the conduct of the
      employer's business.” Id. In Trans World Airlines v. Hardison, 432 U.S.
      63, 97 S.Ct. 2264, 53 L.Ed.2d 113 (1977), the Supreme Court considered
      a conflict between a demand for a particular “reasonable
      accommodation” under Title VII (being relieved from Saturday work
      duties, as required by the plaintiff's religion) and the seniority rights of
      other employees under a collective bargaining agreement (since more
      senior employees would be required to work in the plaintiff's stead). The
      Supreme Court decisively rejected the position of Hardison and the
      EEOC that the statutory requirement to accommodate necessarily

                                          22
      superseded the collectively-bargained seniority rights of the other
      employees: “We agree that neither a collective bargaining contract nor
      a seniority system may be employed to violate a statute, but we do not
      believe that the duty to accommodate requires TWA to take steps
      inconsistent with the otherwise valid agreement.” Id. at 79, 97 S.Ct. at
      2274.

94 F.3d at 1048. As the Seventh Circuit noted in Eckles, the case for drawing the line

under Title VII for accommodating religious beliefs at the interference with bona fide

seniority rights finds support in the provision within Title VII expressly limiting an

employer’s obligation to provide accommodation in the case of a “bona fide” seniority

system:

      Notwithstanding any other provision of this subchapter, it shall not be an
      unlawful employment practice for an employer to apply different
      standards of compensation, or different terms, conditions, or privileges
      of employment pursuant to a bona fide seniority or merit system, or a
      system which measures earnings by quantity or quality of production or
      to employees who work in different locations, provided that such
      differences are not the result of an intention to discriminate because of
      race, color, religion, sex, or national origin.

42 U.S.C. § 2000e-2(h).

      The Sixth Circuit has expressly held that any accommodation that “will result

in a violation of the seniority provisions of the collective bargaining agreement, and

affect the shift and job preferences and contractual rights of other employees,”

constitutes an undue hardship. Virts, 285 F.3d at 517. Virts is relevant here and merits

further discussion. In Virts, the plaintiff, a “born again Christian,” was an “over-the-


                                          23
road” truck driver for defendant. 285 F.3d at 511. Under the defendant’s system for

assigning “runs,” the more seniority a driver has, the more choices he has in selecting

a run. Id. Drivers can request certain runs and will be dispatched on runs in the order

requested based upon their seniority. Id. If the dispatcher exhausts the list and fails

to dispatch all of the runs, he drafts drivers “from the bottom of the call board and

go[es] up, in order of least seniority to highest, and place[s] drivers in runs they did

not request.” Id. “If a driver is called by the dispatcher, a driver cannot decline to

accept the run.” Id. Plaintiff was dispatched and refused to accept a “sleeper run” –

“a run where two drivers are dispatched in a sleeper truck” – with a female co-driver,

based upon his sincerely held religious belief that being in the company of a woman

under those circumstances violated the tenets of his faith. Id. at 512. Due to time

factors and the fact that another sleeper run was leaving at the same time, the

defendant and a Union representative “made arrangements to switch loads,” relieving

plaintiff of the obligation to do a run with a female, and told the individuals involved

to get with the Union and dispatcher on their return to “review work rules and contract

procedures.” Id. The defendant contended “that by allowing such a swap, the

seniority provisions of the [governing collective bargaining agreement] were

violated.” Id. “Upon Plaintiff's return from his run, he was informed that the next

time that he was paired with a female on a sleeper run dispatch, he must accept it.”


                                          24
Subsequently, plaintiff declined a second run citing the same religious objection and

was deemed to have voluntarily quit based on his failure to report for the run. Id. at

513. Plaintiff filed a grievance with the union and the union and defendant denied the

grievance, explaining that “there was not any accommodation that could be made for

Plaintiff which would not violate the seniority provisions of the collective bargaining

agreement (“CBA” or “collective bargaining agreement”) and the rights of other

bargaining unit members.” Id. Although defendant ultimately was reinstated to his

position, Plaintiff filed a Title VII Religious Discrimination Complaint with the EEOC

and received a Right to Sue Letter on January 30, 1998, and filed his complaint in the

United States District Court for the Middle District of Tennessee on April 29, 1998.

Id. at 514.

      The district court assumed that plaintiff had established a prima facie case of

discrimination, but granted summary judgment to the defendant, finding that

defendant could not reasonably accommodate the plaintiff without undue hardship and

the Sixth Circuit affirmed. Id. at 516-17. In reaching its decision in Virts, the Sixth

Circuit relied, as the district court had done, on Trans World Airlines, Inc. v.

Hardison, 432 U.S. 63 (1977):

      In Hardison, the Supreme Court looked at seniority systems as they
      relate to an employer's attempt to reasonably accommodate an
      employee's sincere religious beliefs. See Hardison, 432 U.S. at 81, 97
      S.Ct. 2264. In the course of doing so, the Court noted that to

                                          25
      accommodate the plaintiff's claim-that the employer discriminated
      against the plaintiff on the basis of his religion in failing to provide the
      plaintiff with Saturdays off-the employer would have had to violate its
      seniority system. Id. The Court then opined that it “would be anomalous
      to conclude that by ‘reasonable accommodation’ Congress meant that an
      employer must deny the shift and job preference of some employees, as
      well as deprive them of their contractual rights, in order to accommodate
      or prefer the religious needs of others, and we conclude that Title VII
      does not require an employer to go that far.” Id.

Virts, 285 F.3d at 517. See also Cooper v. Oak Rubber Co., 15 F.3d 1375, 1380 (6th

Cir. 1994) (relying on Hardison to deny a requested religious accommodation and

observing that “it ‘would be anomalous to conclude that by ‘reasonable

accommodation’ Congress meant that an employer must deny the shift and job

preferences of some employees, as well as deprive them of their contractual rights, in

order to accommodate or prefer the religious needs of others[.]”) (quoting Hardison,

432 U.S. at 81); Crider v. University of Tennessee, Knoxville, 492 F. App’x 609, at

*5 (6th Cir. 2012) (table case) (discussing Hardison and acknowledging that requiring

an employer “to breach the contractual rights of its employees by abandoning the

seniority system established by a collective bargaining agreement,” creates an undue

hardship). See also Prach v. Hollywood Supermarket, Inc., No. 09-cv-13756, 2010

WL 3419461, at *5 (E.D. Mich. Aug. 27, 2010) (“employers are not required to

engage in proposed accommodations that have the ability to violate a CBA by

interfering with a valid seniority system”) (citing Virts, 285 F.3d at 519 and Hardison,


                                          26
432 U.S. at 79).

      Nor is an employer required to wait for this eventuality to occur before denying

Plaintiff’s requested accommodation. Virts, 285 F.3d at 519 (observing that “an

employer does not have to actually experience the hardship in order for the hardship

to be recognized as too great to be reasonable”) (citing Hardison, 432 U.S. at 81). As

Virts established, “[t]he mere possibility of an adverse impact on co-workers as a

result of [swapping positions] is sufficient to constitute an undue hardship.”Virts, 285

F.3d at 520 (internal quotation marks and citation omitted) (second alteration added).

      Plaintiff argues that “the Sixth Circuit has held that it is incumbent on an

employer to at least ‘explore a voluntary waiver of seniority rights’ from others before

taking adverse action against a religious employee.” (Pl.’s Resp. 18, PgID 2434)

(quoting EEOC v. Arlington Transit Mix, Inc., 957 F.2d 219, 222 (6th Cir. 1991)).

But this is both a misstatement of Sixth Circuit law and a misrepresentation of the

requested accommodation here. As discussed supra, Plaintiff is not seeking an

accommodation that would give co-workers an option to “voluntarily” waive their

seniority rights to accommodate her. She has testified that she will not prepare or

serve alcohol under any circumstance, i.e. even if they refuse. Thus, her requested

accommodation necessarily demands that they agree to do so. But more importantly,

the Sixth Circuit in Virts expressly distinguished Arlington Transit, noting that


                                          27
“Arlington . . . did not involve a collective bargaining agreement and a seniority

system, nor the concerns associated therewith.” Virts, 285 F.3d at 519. “In other

words,” the Sixth Circuit continued, “the array of concerns spoken of by the Supreme

Court in relation to a collective bargaining agreement and the role it plays in

determining whether a proposed accommodation rises to the level of an undue

hardship were not present in Arlington.” Id. At the hearing on the motion for

summary judgment, Plaintiff’s counsel continued to insist (misguidedly) that

Arlington involved a CBA. It did not involve a CBA and Arlington Transit is inapt.

See Prach v. Hollywood Supermarket, Inc., No. 09-cv-13756, 2010 WL 4608782, at

*1 (E.D. Mich. Nov. 5, 2010) (Duggan, J.) (denying plaintiff’s motion for

reconsideration and distinguishing Arlington as not involving a CBA and observing

that the Sixth Circuit’s decision in Virts established that “employers are not required

to accommodate where the proposed accommodations would violate a collective

bargaining agreement”).

      Undue hardship, if established by a defendant in response to a plaintiff’s failure

to accommodate claim, will be dispositive of the plaintiff’s claim. Virts instructs that

a proposed accommodation that would violate a collective bargaining agreement

necessarily constitutes an undue hardship. ExpressJet argues that Plaintiff’s requested

accommodation to never be required to prepare/serve/sell alcohol violates the CBA’s


                                          28
seniority provisions in numerous ways.        Plaintiff disagrees that the seniority

provisions of the CBA are implicated by her requested accommodation. The Court

concludes, as discussed infra, that the answer to the question whether or not

ExpressJet can establish undue hardship requires an interpretation of the governing

CBA, and thus Plaintiff’s failure to accommodate claim is preempted (or precluded)

by the RLA.

      B.      Preemption/Preclusion of Plaintiff’s Failure to Accommodate Claim
              Under the RLA

      “The RLA, which was extended in 1936 to cover the airline industry, sets up

a mandatory arbitral mechanism to handle disputes growing out of grievances or out

of the interpretation or application of agreements concerning rates of pay, rules, or

working conditions.” Hawaiian Airlines, Inc. v. Norris, 512 U.S. 246, 248 (1994)

(internal quotation marks and citations omitted). “Congress’ purpose in passing the

RLA was to promote stability in labor-management relations by providing a

comprehensive framework for resolving labor disputes.” Id. at 252. The RLA’s

“mandatory arbitral mechanism” addresses two classes of disputes. Id. at 252. “The

first class, those concerning rates of pay, rules or working conditions, are deemed

“major” disputes. Major disputes relate to the formation of collective [bargaining]

agreements or efforts to secure them.” Id. (internal citations and quotation marks

omitted) (alteration in original). “The second class of disputes, known as “minor”

                                         29
disputes, gro[w] out of grievances or out of the interpretation or application of

agreements covering rates of pay, rules, or working conditions. Minor disputes

involve controversies over the meaning of an existing collective bargaining agreement

in a particular fact situation. Thus, major disputes seek to create contractual rights,

minor disputes to enforce them.” Id. at 252-53 (internal citations and quotation marks

omitted) (alteration in original). Minor disputes “must be resolved only through the

RLA mechanisms, including the carrier’s internal dispute-resolution processes and an

adjustment board established by the employer and the unions.” Id. at 253 (internal

citations and quotation marks omitted). “Thus, a determination that [Plaintiff’s]

complaints constitute a minor dispute would pre-empt [her] state law actions.”2 Id.


2
 As several courts have recognized, when the plaintiff claims that defendant violated
a federal statute, rather than a state law, the issue is one of preclusion, not preemption.
See, e.g. Brown v. Illinois Central R.R. Co., 254 F.3d 654, 662 (7th Cir. 2001) (Noting
that cases holding that the RLA’s mandatory arbitration provisions preempt state law
claims whose resolution depends upon the interpretation of a CBA, do not necessarily
preclude similar claims brought under federal statutes which require an analysis of
competing federal statutes to determine whether they can be harmonized, but finding
“the preemption question sufficiently similar to the preclusion question to make the
analysis employed in the RLA preemption cases applicable” in the preclusion context)
(collecting cases applying the RLA preemption standard to cases involving a federal
statute). See also Parker v. American Airlines, Inc., 516 F. Supp. 2d 632, 637-38
(N.D. Tex. 2007) (“Arbitral boards established under the RLA enjoy exclusive
jurisdiction to resolve all disputes requiring the construction or application of a CBA
regardless of whether the dispute involves a state-law claim or a federal claim. When
applied to a state-law claim, the RLA is said to preempt. But when applied to a federal
claim, the RLA is said to “preclude.”) (internal quotation marks and citation omitted);
VanSlyck v. GoJet Airlines, LLC, 323 F.R.D. 266, 269 (N.D. Ill. 2018) (observing that
                                            30
See also Smith v. Northwest Airlines, Inc., 141 F. Supp. 2d 936, 940 (W.D. Tenn.

2001) (“The RLA provides that minor disputes initially be settled through grievance

procedures established in the CBA. [45 U.S.C.] § 152 First. If such efforts are

unsuccessful, parties are required to submit to binding arbitration by the NRAB

[National Railroad Adjustment Board] or a privately established arbitration panel. [45

U.S.C.] § 153 First (i). The NRAB has primary and exclusive jurisdiction over minor

disputes.”) (citing Glover v. St. Louis–San Francisco Ry. Co., 393 U.S. 324, 328

(1969)”). See Dotson v. Norfolk Southern R.R. Co., 52 F. App’x 655, 658 (6th Cir.

2002) (“‘If the parties cannot resolve minor disputes on their own, they are submitted

to the National Railroad Adjustment Board [“NRAB”] for final resolution. 45 U.S.C.

§ 153, First (i) & (m). The Board has exclusive jurisdiction over minor disputes, and

a party cannot bypass the Board and take the dispute into federal court, except to

enforce the Board’s award.’”) (quoting CSX Transp., Inc. v. Marquar, 980 F.2d 359,

361 (6th Cir. 1992) and Airline Professionals Ass’n of Intern. Broth. of Teamsters,

Local Union No. 1224, AFL-CIO v. ABX Air, Inc., 274 F.3d 1023, 1028 (6th Cir.

2001) (“[t]he adjustment board exercises exclusive jurisdiction over minor


it is “well settled that the RLA requires mandatory arbitration” of minor disputes, and
noting that “[s]uch disputes are thus ‘preempted’ (if raised in a state claim) or
‘precluded’ (if raised in a federal claim)”). The Court will generally use the term
“preemption” in its analysis of both Plaintiff’s federal and state law claims
understanding this distinction.
                                          31
disputes”)).3 “In determining appropriate preemption standards under the RLA, cases

decided under the Labor Management Relations Act (“LMRA”) provide useful

guidance. Hawaiian Airlines, 512 U.S. at 263 (citing Lingle v. Norge Div. of Magic

Chef, Inc., 486 U.S. 399 (1988) (a case involving preemption under section 301 of the

LMRA).

      Defendant contends that Plaintiff’s failure to accommodate claim is a “minor

dispute” that is subject to mandatory arbitration and thus preempted by the RLA. For

the Plaintiff’s claim to be preempted (or precluded) under the RLA, its resolution must

“depend[] on an interpretation of the CBA.” Emswiler v. CSX Transp., Inc., 691 F.3d

782, 792 (6th Cir. 2012). The Sixth Circuit has enunciated a two-step test for

determining whether a claim is preempted under the RLA: (1) does proof of the

plaintiff’s claim require interpretation of the CBA; and (2) is the right claimed by

plaintiff created by the CBA or by state or federal law. Id. If the “claim is not a



3
 The RLA requires air carriers to establish “internal dispute-resolution processes and
an adjustment board established by the employer and the unions.” Hawaiian Airlines,
512 U.S. at 253 (citing 45 U.S.C. § 184.). See Jenisio v. Ozark Airlines, Inc.
Retirement Plan for Agent and Clerical Employees, 187 F.3d 970, 972-73 (8th Cir.
1999) (“The RLA requires air carriers and unions to establish a system board of
adjustment (the Board) to resolve all “disputes . . . growing out of . . . the
interpretation or application of agreements concerning rates of pay, rules, or working
conditions.”) (quoting 45 U.S.C. § 184). Thus, in the context of an air carrier, the
arbitral body is often referred to as a “system board,” or “adjustment board.” The
terms are used interchangeably in this Opinion and Order.
                                          32
purely factual question about . . . an employer's conduct and motives and cannot be

decided without interpretation of the CBA,” it is preempted. Id. at 793 (internal

quotation marks and citation omitted). Even if an employer’s defense, e.g. that it had

a non-discriminatory or non-retaliatory reason for discharge, “may involve attention

to the same factual consideration as the employee’s [] claim” the claim will not be

preempted unless the claimed right “depend[s]” upon an interpretation of the CBA.

Smith, 141 F. Supp. 2d at 941 (citing Lingle, 486 U.S. at 407-08) (emphasis in

original). Even if a claim “is grounded upon rights which stem from some source

other than the CBA (such as state law), the claim will be preempted if it cannot be

adjudicated without interpreting the CBA, or if it can be ‘conclusively resolved’ by

interpreting the CBA.” Brown v. Illinois Central R.R. Co., 254 F.3d 654, 658 (7th Cir.

2001).4 A closer examination of a few significant cases best illustrates what type of


4
  If “preemption arises in the context of a motion for summary judgment, then the
court extends the inquiry to all stages of the analysis that it would reach when
deciding the case on its merits.” Douglass v. Carlex Glass Co., LLC, No. 14-cv-468,
2015 WL 12532115, at *4 (E.D. Tenn. Sept. 30, 2015) (addressing preemption in the
context of the LMRA) (internal quotation marks and citations omitted). See also
Howard v. Cumberland River Coal Co., 838 F. Supp. 2d 577, 583 (E.D. Ky. 2011)
(“Because this case raises LMRA preemption in the summary judgment context, this
Court must determine whether Howard's prima facie case, Cumberland's legitimate,
non-retaliatory reason, or Howard's proof of pretext requires interpreting the CBA. “).
As the Supreme Court noted in Hawaiian Airlines, LMRA preemption law guides the
analysis in the RLA preemption context because the preemption standards are
“virtually identical.” 512 U.S. at 260. There can be no objection by Plaintiff that the
issues requiring the Court to examine and interpret the CBA arise in the context of
                                          33
dispute will fall into the “preempted/precluded” category and what type of dispute will

be considered “independent” of the CBA and not “preempted/precluded.”

      In Hawaiian Airlines, supra, the plaintiff was terminated for refusing to sign

a maintenance record attesting that the repair he had been ordered to make rendered

the airplane fit to fly. 512 U.S. at 249. The employer argued that the plaintiff’s

wrongful discharge and whistleblower claims were preempted because the discharge

was justified under the “just cause” provision of the CBA and that therefore resolving

the claim required interpreting the CBA. 512 U.S. at 251. The Supreme Court

rejected this argument, holding that although the just cause analysis might involve

consideration of many of the same facts as the plaintiff’s whistleblower and wrongful

discharge claims, the state law claims could be resolved without interpreting the CBA

itself, and therefore the claim was “independent” for preemption purposes. Id. at 262.

Preemption will occur only where the state law claim is dependent on an interpretation

the CBA. In the case of the airplane mechanic in Hawaiian Airlines, resolution of

“purely factual questions about an employee’s conduct or an employer’s conduct and

motives d[id] not require [the] court to interpret any term of a collective-bargaining

agreement.” Id. at 261 (internal quotation marks and citation omitted) (alterations

added).


ExpressJet’s burden to establish undue hardship at this summary judgment stage.
                                          34
      In Brown, supra, the plaintiff claimed that defendant violated the Americans

With Disabilities Act (“ADA”) by medically disqualifying him from his position and

refusing to accommodate his inability to be available for work seven days a week.

254 F.3d at 656-57. Plaintiff suffered from schizoaffective disorder but claimed that

he was qualified to work his desired position as a trainman with the reasonable

accommodation of being allowed to be unavailable two days per week. Id. The

defendant argued that granting the plaintiff this accommodation would require the

creation of a new position, i.e. one that required availability fewer than 7 days a week,

and that offering such a new position to plaintiff without first offering the new

position to employees with greater seniority would flout the general seniority

provisions established under the CBA. Id. at 660. The Seventh Circuit held that the

plaintiff’s claim under the ADA did require an interpretation of the CBA because it

seemed “quite possible” that the accommodation plaintiff sought would create a new

position that would be required to be subject to bidding under the CBA and that

offering the position to plaintiff without first offering the position to more senior

trainmen “might very well violate the seniority system established by the CBA.” Id.

at 661. Additionally, the Seventh Circuit noted, a determination of whether plaintiff’s

requested accommodation would violate his employer’s seniority system was

potentially dispositive of his ADA claim as a matter of law because “the ADA does


                                           35
not require disabled individuals to be accommodated by sacrificing the collectively

bargained, bona fide seniority rights of other employees.” See also Eckles, 94 F.3d

at 1051 (finding “that collectively bargained seniority rights have a pre-existing

special status in the law and that Congress to date has shown no intent to alter this

status by the duties created under the ADA”).

      “[T]he RLA does not automatically preclude all claims brought under

independent federal statutes merely because the same conduct could be characterized

as a violation of the CBA and grieved pursuant to the RLA.” Brown, 254 F.3d at 666.

But “claims brought under federal or state statutes which can be ‘conclusively

resolved’ by an interpretation of a CBA are not truly ‘independent’ from the CBA, and

are therefore precluded by the RLA.” Id. at 667 (citing Hawaiian Airlines, 512 U.S.

at 257-63). The Seventh Circuit summarized:

      It remains true as a general rule that the RLA will not bar a plaintiff
      from bringing a claim under an independent federal statute in court
      (because such claims are generally independent of the CBA and will be
      adjudicated under non-CBA standards). However, this rule no longer
      applies if the federal claim asserted by the plaintiff depends for its
      resolution on the interpretation of a CBA. Such claims are not
      “independent” of the CBA regardless of their source, and are therefore
      precluded by the RLA.

      We close by stressing the limited scope of our holding. A claim brought
      under an independent federal statute is precluded by the RLA only if it
      can be dispositively resolved through an interpretation of a CBA. This
      occurs “only when a provision of the collective bargaining agreement is
      the subject of the dispute or the dispute is substantially dependent upon

                                         36
      an analysis of the terms of a collective bargaining agreement.”
      Therefore, an employer cannot ensure the preclusion of a plaintiff's claim
      merely by asserting certain CBA-based defenses to what is essentially a
      non-CBA-based claim, or by arguing that the action challenged by the
      plaintiff is “arguably justified” by the terms of a CBA. Nor will a claim
      be precluded merely because certain provisions of the CBA must be
      examined and weighed as a relevant but non-dispositive factor in
      deciding a claim or a defense. Therefore, Brown’s claim would not have
      been precluded if either the parties did not dispute the interpretation of
      the relevant CBA provisions (and Brown had merely argued that he was
      entitled to a certain reasonable accommodation under the ADA
      notwithstanding anything to the contrary in the CBA), or if the disputed
      provisions of the CBA were relevant but not dispositive of Brown’s
      claim (as the CBA’s provisions describing job functions are in relation
      to the ADA “essential function” determination). However, because in
      this case the interpretation of the CBA’s seniority provisions could
      dispose of Brown’s entire ADA claim as a matter of law, his claim is not
      truly “independent” of the CBA and is precluded by the RLA.

254 F.3d at 667-68 (emphasis in original).

      In Carlson v. CSX Transp., Inc., 758 F.3d 819 (7th Cir. 2014), by contrast, the

Seventh Circuit reversed the district court’s dismissal of plaintiff’s Title VII sex

discrimination and retaliation claims, rejecting defendant’s assertion that the RLA

precluded plaintiff’s claims because it acted pursuant to the terms of the CBA rather

than for discriminatory reasons in denying her certain positions that she claimed were

given to less qualified individuals. Plaintiff claimed that she was not asserting any

right under the CBA which in any event did not preclude sex discrimination or

retaliation. Id. at 832. Distinguishing Brown, the Seventh Circuit rejected defendant’s

argument that, like the plaintiff in Brown, an arbitral ruling that plaintiff was not

                                          37
qualified for the positions under the terms of the CBA would conclusively resolve her

claims: “The argument [relying on Brown] is based on a misunderstanding of the

nature of [plaintiff’s] claims. Even if Carlson did not have the qualifications specified

in the collective bargaining agreement, she would still have viable Title VII claims if,

as she alleges, the same potentially disqualifying attributes have been overlooked for

men or for others who have not complained about discrimination.” Id. at 833. The

Seventh Circuit concluded:

      As we were careful to clarify in Brown, a claim is not barred simply
      because “the action challenged by the plaintiff is ‘arguably justified’ by
      the terms of the CBA.” 254 F.3d at 668, quoting Hawaiian Airlines, 512
      U.S. at 265–66, 114 S.Ct. 2239. An “employer cannot ensure the
      preclusion of a plaintiff's claim merely by asserting certain CBA-based
      defenses to what is essentially a non-CBA-based claim.” Id. at 668. And
      the fact that a collective bargaining agreement might be consulted in
      resolving a plaintiff’s claims is insufficient to trigger RLA preclusion.
      Claims are not precluded just “because certain provisions of the CBA
      must be examined and weighed as a relevant but non-dispositive factor
      in deciding a claim or a defense.” Id.

      All this is to say that RLA preclusion, properly applied, does nothing
      more than keep disputes actually arising under a collective bargaining
      agreement out of court.

758 F.3d at 833.

      In Carlson, the Seventh Circuit discussed a number of cases that further

highlight the crux of the preemption inquiry, including Rabé v. United Air Lines, Inc.,

636 F.3d 866, 873 (7th Cir. 2011). In Rabé , the plaintiff (a lesbian) claimed that her


                                           38
supervisor made comments to her that he believed it is “not right to be gay” and

suggesting that he suspected she was a lesbian. Id. at 868. That supervisor initiated

an investigation, which ultimately led to plaintiff’s termination, into plaintiff’s misuse

of travel vouchers, which plaintiff claimed was a pretext for firing her for

discriminatory reasons. Id.      The “principal focus” of plaintiff’s claims, which

alleged that she was treated differently than other employees who were similarly

situated with respect to their use of company travel vouchers, was “on United

managers’ subjective reasons for terminating Rabé’s employment.” Id. at 873. The

Seventh Circuit again distinguished Brown, concluding:

      The collective bargaining agreement is relevant to Rabé’s claims because
      she alleged that the travel-voucher policy was enforced against her in a
      discriminatory manner, but her claims do not call the policy itself into
      dispute. See Carmona v. Southwest Airlines, Co., 536 F.3d 344, 349-50
      (5th Cir. 2008) (reversing dismissal of flight attendant’s claims of sex
      and disability discrimination; claims were not preempted where plaintiff
      did not challenge collective bargaining agreements or procedures, but
      alleged their discriminatory application); cf. Brown, 254 F.2d at 660-64.
      Accordingly, we conclude that Rabé’s claims are not preempted or
      precluded by the RLA.

636 F.3d at 873.

      Several Sixth Circuit cases address the preemption issue under this same

framework. In Emswiler, the court concluded that plaintiff’s disability discrimination

claim turned on the meaning of the CBA phrase “at his earliest opportunity,” and

concluded that resolving the parties’ competing interpretations of that provision would

                                           39
conclusively determine the plaintiff’s claim. 691 F.3d at 793. The court concluded

that plaintiff’s claims were preempted and plaintiff “was required to exhaust the

RLA-mandated arbitral processes before coming to court.” Id.

      In Dotson, supra, the court concluded that plaintiff’s claims of disparate

treatment required interpretation of the seniority provisions of the CBA regarding who

was eligible to “fill in” when needed and also required interpretation of the

requirements for the job of a clerk stenographer. 52 F. App’x at 658. Thus, to dispose

of plaintiff’s claims, the court would be required to look at and interpret terms of the

CBA, and not just evaluate defendant’s motives. Id. The court concluded that

plaintiff’s claims were preempted.

      Similarly, in Wellons v. Northwest Airlines, Inc., 25 F. App’x 214 (6th Cir.

2001), the court concluded that plaintiff’s fraud claim required plaintiff to establish

that defendant made a false and material misrepresentation regarding the company’s

leave policy, which would necessitate the court interpreting the CBA to determine the

policies for obtaining leaves of absence. Id. at 218. The court concluded that

plaintiff’s fraud claim was preempted.

      Finally, Schirrick v. Butler Aviation, 25 F.3d 1050 (6th Cir. 1994) (table case),

also involved interpretation of a CBA’s seniority provisions. Plaintiff in Schirrick

worked for defendant fueling and servicing aircraft. When she became pregnant, she


                                          40
provided a note from her physician indicating that she should avoid all contact with

noxious fumes. Id. at *1. After receiving this note, defendant placed plaintiff on

disability leave. Plaintiff had hoped to be switched to a dispatcher position during her

pregnancy and sought her union representative’s help in getting another employee to

switch with her, but the other dispatchers had more seniority than plaintiff and the

union could not force them to accommodate plaintiff. Id. at *1. Plaintiff filed suit

against defendant claiming violations of the ELCRA and the state’s Handicappers

Civil Rights Act for the failure to accommodate plaintiff by moving her to the

dispatch position during her pregnancy. Id. at *2. The Sixth Circuit found plaintiff’s

claims preempted by the RLA:

      The resolution of this dispute then comes under the terms of the CBA,
      because in order to switch positions, seniority of other persons must be
      taken into consideration. Plaintiff was requesting to be switched to a
      dispatch position, which has a seniority requirement, which is governed
      by the CBA. This claim places the terms of the CBA in issue. Plaintiff
      also claims that defendant violated the contract by placing her on a leave
      of absence. This claim also requires additional examination of the CBA
      provisions relating to job classifications and to medical and pregnancy
      leave. Unlike Smolarek v. Chrysler Corp., 879 F.2d 1326 (6th Cir.) (en
      banc), cert. denied, 493 U.S. 992 (1989), plaintiff’s claim requires
      extensive interpretation of the language of the CBA. It is, therefore,
      preempted by federal law, McCall v. Chesapeake & Ohio Ry., 844 F.2d
      294 (6th Cir.), cert. denied, 488 U.S. 879 (1988); Brown v. American
      Airlines, Inc., 593 F.2d 652, 655 (5th Cir. 1979), which indicates that the
      claim must be submitted to arbitration according to the RLA, 45 U.S.C.
      § 184..

25 F.3d at *4.

                                          41
      Plaintiff relies on Nguyen v. United Air Lines, Inc., No. 09-cv-733, 2010 WL

2901878 (W.D. Mich. July 23, 2010), in which the district court held that plaintiff’s

race, national origin and sex discrimination claims asserted under Title VII were not

preempted by the RLA. Noting that “[n]o requirement exists that the collective

bargaining agreement be totally irrelevant to the dispute” the court observed that

“Plaintiff’s claims cannot be conclusively resolved looking at the collective

bargaining agreement, but instead require a factual determination of Defendant’s acts

and motivations.” Id. at *4. The court distinguished Dotson, supra, concluding that

“[n]one of Plaintiff’s claims require the court to determine his qualifications or the

seniority provisions of the CBA.” Id.

      Plaintiff also relies on Smith, supra, but Smith simply applies the undisputed

propositions that: (1) just because a court must refer to the CBA in adjudicating a

claim does not make a claim a minor dispute, and (2) “whether or not an employee has

a Title VII discrimination claim is not necessarily answered by looking at the [CBA].”

141 F. Supp. 2d at 944. Smith is unhelpful. The district court in Smith glosses over

the facts of the case to such a degree that it is impossible to glean from the case

anything other than general well-established (and undisputed) notions, such as “when

a cause of action ultimately concerns an issue unrelated to the CBA, then the RLA

does not pre-empt the plaintiff’s statutory claim.” Id. at 942. Providing no discussion


                                          42
of the factual circumstances of the plaintiff’s claims, the court in Smith simply

concluded that “[i]n determining the validity of Plaintiff’s sexual harassment claim,

parties will find it unnecessary to consult, even in the most cursory manner, terms in

the CBA.” Id. Without factual context, Smith tells this Court nothing about whether

or not in this case, on these facts, the Plaintiff’s claims concern an issue related to the

CBA.

       In this case, an examination of the CBA will potentially dispose of Plaintiff’s

claims because under established Sixth Circuit precedent, any accommodation that

“will result in a violation of the seniority provisions of the collective bargaining

agreement, and affect the shift and job preferences and contractual rights of other

employees,” constitutes an undue hardship. Virts, 285 F.3d at 517. As a threshold

matter, the Court clarifies the Plaintiff’s requested accommodation: despite what

Plaintiff may now suggest about her flexibility to consider “other accommodations,”

she testified in her deposition that under no circumstances would she be willing to

violate the tenet of her faith that precludes her from preparing/serving/selling alcohol.

(Stanley Dep. 187:21-188:3.) Thus, Plaintiff requests an accommodation that would:

(1) guarantee Plaintiff that every senior Flight Attendant would agree on every flight

to perform her alcohol service duties, thus foregoing that Flight Attendant’s seniority

rights under the CBA to only perform the duties of Flight Attendant “A” or “B” at his


                                            43
or her election (which ExpressJet argues would violate the governing CBA seniority

provisions), (2) guarantee Plaintiff the right to refuse to assist a more senior Flight

Attendant with alcohol service duties, despite the requirements of the CBA and FAM

that require such cooperation (which ExpressJet argues would violate the governing

CBA seniority provisions), (3) guarantee Plaintiff that if a multi-attendant flight to

which Plaintiff was assigned was downgraded to a single Flight Attendant flight, the

senior Flight Attendant would be required to forego his or her right under the CBA to

decline the downgrade, or at the last minute ExpressJet would have to call up a reserve

to immediately work the flight (which ExpressJet argues would violate the governing

CBA seniority provisions); and (4) guarantee that Plaintiff would never be assigned

to a single Flight Attendant aircraft (which ExpressJet argues would violate the

governing CBA seniority provisions).

       Plaintiff does not seek an accommodation that would be observed only insofar

as it does not interfere with ExpressJet’s seniority system or only insofar as fellow

Flight Attendants are agreeable to her request. In fact Plaintiff testified that if a Flight

Attendant refused her request at the outset of a flight, Plaintiff could take an

unexcused “no show” and the departure could be put on hold while ExpressJet

endeavored to call up a reserve (who may or may not be on-site at that time and who

may or may not agree to perform Plaintiff’s job duties for her). Plaintiff sought an


                                            44
“upfront” guarantee from ExpressJet that she would never be required to prepare or

serve alcohol, and expected that other more senior Flight Attendants would surrender

their bargained-for rights and agree to perform that duty for her or that ExpressJet

would alter operations, delay flight departures, call up reserves, or otherwise figure

out a way to accommodate a last minute operational roadblock caused by her refusal

to perform her alcohol service duties. While Plaintiff suggests now that ExpressJet

could somehow determine in advance a fellow Flight Attendant’s agreement to

perform Plaintiff’s job duties for her, ExpressJet rightly responds that it could never

be certain that an “agreeable” Flight Attendant would be available in the event of an

unplanned operational event such as a downgrade of equipment or in the event of an

“agreeable” Flight Attendant’s unplanned unavailability. An “employer [is] not

required to make an effort to accommodate the plaintiff, where any attempt at doing

so would be fruitless inasmuch as the rights of other employees would be violated, and

providing the accommodation would therefore pose an undue burden.” Virts, 285

F.3d at 508. See also Tepper v. Potter, 505 F.3d 508, 514 (6th Cir. 2007) (“For the

purpose of religious accommodations, “[t]o require an employer to bear more than a

de minimis cost in order to accommodate an employee’s religious beliefs is an undue

hardship.’” Id. (quoting Cooper v. Oak Rubber Co., 15 F.3d 1375, 1378 (6th Cir.

1994)).


                                          45
       Given the nature of Plaintiff’s requested accommodation, the Court concludes

that Plaintiff’s Title VII and ELCRA claims are dependent upon interpretation of the

CBA. “[B]ecause a CBA, unlike a private contract, is a “‘generalized code to govern

a myriad of cases which the draftsmen cannot wholly anticipate,’[Consolidated Rail

Corp. v. Ry. Labor Execs.’ Ass'n, 491 U.S. 299],at 311–12 [(1989)] (internal citation

omitted), the major-minor dichotomy treats interpretation or application of express

and implied contractual terms indistinguishably.”        Brotherhood of Locomotive

Engineers and Trainmen v. Union Pacific Railroad Co., 879 F.3d 754, 758 (7th Cir.

2017). “Thus, the relevant terms of an agreement are not only those that are written

down; they also include the parties’ practice, usage, and custom as they carry out their

agreement.” Id. See also VanSlyck v. GoJet Airlines, LLC, 323 F.R.D. 266, 271 (N.D.

Ill. 2018) (observing that a “disputed past practice under [a] CBA g[ives] rise to [a]

minor dispute requiring interpretation of CBA in light of disputed past practice,” and

acknowledging that in deciding the preemption issue, “the court may look beyond the

explicit terms of the written agreement . . . [and] must interpret the agreement to

include recognized past practices”). Thus, when determining whether a dispute

requires interpretation of the CBA, and whether preemption is required, past practice

and other written materials related to those practices also must be examined to resolve

the issue.


                                          46
      The CBA dictates, and the Plaintiff agrees, that the more senior Flight

Attendant gets to choose whether he or she wants the “A” or “B” position. While there

are instances of voluntary collaboration and cooperation in performing the duties of

both the “A” and “B” positions, Plaintiff’s requested accommodation mandates her

control over the two positions. Both the FAM and FAH, as discussed supra, contain

specific detail regarding the duties of a Flight Attendant to serve alcohol, including

an express directive that Flight Attendant “B” should assist Flight Attendant “A” with

the pre-departure service of beverages, including alcoholic beverage preparation and

service, which Plaintiff refused to do – prompting Mr. Aafifi’s complaint. (FAM §

3-4.1, PgID 1196.) ExpressJet argues that the job duty of Flight Attendants to

participate in the service of alcoholic beverages is an established past practice. In fact,

Flight Attendant Aafifi’s complaint regarding Plaintiff was based upon her refusal to

help him (the senior Flight Attendant) service First Class alcoholic beverages pre-

flight. Interpretation of the CBA in light of past practices is inherently a task for the

system board. VanSlyck, 323 F.R.D. at 271 (“it is for the System Board to evaluate

this past practice in the context of CBA interpretation; not the Court”) (internal

quotation marks and citation omitted).

      In this case, the CBA provides that the more senior Flight Attendant may

choose whether to assume the “A” or “B” position on a flight, and the FAM and the


                                            47
FAH contained express instruction that all Flight Attendants are to help with the

preparation and serving of alcoholic beverages. ExpressJet argues that if Plaintiff is

granted an accommodation by ExpressJet relieving her of her duties to prepare and

serve alcohol, and guaranteeing that she will never be called upon to prepare and serve

alcohol, the seniority provisions of the CBA are necessarily implicated (and according

to ExpressJet violated) because the more senior Flight Attendant will be forced to

fully perform (not just “help out” occasionally with hot water or tea or extra peanuts,

Cooper Dep. 92:5-19) the alcohol service duties of both the “A” and “B” Flight

Attendants, in violation of the more senior Flight Attendant’s rights under the CBA

to elect either the “A” or “B” positions for the flight. Plaintiff’s Union representative,

Ms. Cooper, conceded that Plaintiff’s requested accommodation could violate the

seniority provisions of the CBA and could result in the filing of a grievance against

ExpressJet under the CBA’s seniority provisions.

      Plaintiff disagrees that her requested accommodation has any effect on the

seniority rights of other Flight Attendants because “everyone has been happy to

accommodate her.” But the undisputed evidence demonstrates that in the short period

of time (approximately three weeks) that she operated under the “duty swapping”

arrangement, at least two Flight Attendants verbalized to their supervisors that they

were not at all happy to assume Plaintiff’s alcohol service duties for her and Mr.


                                           48
Aafifi expressly complained that “as the Senior FA, he is requesting assistance with

first class, but [Plaintiff] is refusing.” (Brown Dep. Attach. 7, PgID 2014.) And

importantly Plaintiff’s Union representative, Ms. Cooper, conceded that she had

received comments from “a few” Flight Attendants regarding Plaintiff’s refusal to

serve alcohol, some of whom were concerned that it would violate seniority rights and

others who indicated they would be willing to work with Plaintiff and serve alcohol

for her. (Cooper Dep. 194:19-195:10.) It is clear to the Court that the resolution of

Plaintiff’s religious accommodation claim will require an interpretation of the

seniority provisions of the CBA. This is a determination committed to the RLA

arbitral mechanism and the appropriate system board. See Brotherhood of Locomotive

Engineers v. Union Pacific Railroad Co., 876 F.3d 261, 268 (7th Cir. 2017), amended

on petition for rehearing 879 F.3d 754 (7th Cir. 2017) (“Wading through the

competing declarations to determine the actual authority the Railroad had to modify

the disciplinary policies, based on past practices, is a job for the arbitrator.”).

      To the extent that Plaintiff’s requested accommodation results in a violation of

the seniority provisions of the CBA, or adversely affects the seniority rights of other

Flight Attendants, the “undue hardship” issue, which is a central and dispositive issue

on Plaintiff’s Title VII failure to accommodate claim, will be conclusively resolved

by interpretation of the CBA.        Thus, the claim is a minor dispute subject to


                                           49
adjudication through the RLA arbitration               provisions    and   is   therefore

preempted/precluded.

       C.    Plaintiff Has Failed to Create a Genuine Issue of Material Fact on
             her Claim of Retaliatory Discharge and Such a Claim In Any Event
             Also Would Be Preempted/Precluded Under the RLA

      “[T]o prevail on a claim for retaliatory discharge under Title VII, a plaintiff

must first establish a prima facie case by demonstrating that 1) the plaintiff engaged

in an activity protected by Title VII; 2) the exercise of the plaintiff's civil rights was

known to the defendant; 3) the defendant thereafter undertook an employment action

adverse to the plaintiff; and 4) there was a causal connection between the protected

activity and the adverse employment action.” Virts, 285 F.3d at 521. “If the plaintiff

demonstrates a prima facie case, the burden of production shifts to the defendant to

articulate a legitimate, nondiscriminatory reason for its actions. Once the defendant

articulates its reason, the plaintiff, who bears the burden of persuasion throughout the

entire process, must demonstrate that the proffered reason was a mere pretext for

discrimination.” Id. (Internal quotation marks and citation omitted). “The plaintiff

may establish that the proffered reason was a mere pretext by showing that 1) the

stated reason had no basis in fact; 2) the stated reason was not the actual reason; or 3)

the stated reason was insufficient to explain the defendant's action.” Id. “‘[A] reason

cannot be proved to be ‘a pretext for discrimination’ unless it is shown both that the


                                           50
reason was false, and that discrimination was the real reason.’” Id. (quoting St. Mary's

Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993)).

      Plaintiff’s retaliation claim is difficult to understand but she reasons as follows:

ExpressJet initially accommodated the Plaintiff’s request not to serve alcohol through

Ms. Brown’s advice to Plaintiff shortly before Plaintiff’s flight was about to depart

on June 2, 2015, to ask her fellow Flight Attendant to perform her alcohol serving

duties for her. After taking TOWOP for the holy month of Ramadan, Plaintiff

returned to work and apparently operated under that procedure for a period of a few

weeks and considered that she had been granted a permanent accommodation not to

serve alcohol in her role as an ExpressJet Flight Attendant. ExpressJet disagrees that

this was a permanent accommodation, and submits that it was a temporary solution

to Plaintiff’s then-immediate problem of having to serve alcohol on her upcoming

flight and to address Plaintiff’s concerns about serving alcohol during the approaching

holy month of Ramadan. But this factual dispute is not material because it is

undisputed, and ExpressJet does not deny, that ExpressJet did permit Plaintiff to

proceed with the swap requests until it received two separate complaints from fellow

Flight Attendants who complained that they were being required to perform Plaintiff’s

alcohol service duties. One of those complaints, the IOR from Ms. Katie Hice,

objected to having to perform Plaintiff’s alcohol service duties for her but also


                                           51
contained remarks regarding “books with foreign writings” that Plaintiff was reading

and comments on Plaintiff’s hijab, that were interpreted by Plaintiff to be bigoted and

charged with racial animus toward Plaintiff’s Muslim religion. Plaintiff’s counsel

explained at the hearing on ExpressJet’s motion to dismiss the Plaintiff’s “theory” of

retaliation:

       [T]he revocation of the religious accommodation in response to a
       colleague’s complaints is the factual basis for plaintiff’s retaliation
       claims. The colleague’s complaints indicate[s] a level of animus that if
       ratified by the defendant becomes the basis of the employment action.
       And here, paragraph 31 of the complaint makes it clear that plaintiff’s
       allegations are that the withdrawl of the religious accommodation was
       motivated by animus against Miss Stanley because of her faith.

(ECF No. 31, Transcript of May 17, 2017 Hearing 25:22-26:5.) Paragraph 31 of

Plaintiff’s Complaint alleges: “This revocation of her religious accommodation was

purportedly in response to complaints by a flight attendant about the fact that Ms.

Stanley wore her hijab; possessed religious books in Arabic (“foreign writings”); and

because she did not want to personally serve alcohol.” (Compl. ¶ 31.) Plaintiff’s

counsel stated further at the hearing on the motion to dismiss: “[W]e believe that when

we get ahold of their internal records regarding how this religious accommodation was

revoked, that will indicate the level of animus that makes the revocation of the

religious accommodation independently actionable regardless of whether the

accommodation should have been given in the first place.” (5/17/17 Hr’g Tr. 32:5-


                                          52
10.)

       Plaintiff’s retaliation claim fails for several reasons. First, Plaintiff’s retaliation

claim is premised on comments made by a fellow Flight Attendant. In constructing

her retaliation theory, however, Plaintiff has not identified her “protected activity,”

leaving the Court and ExpressJet to fill in this blank for her. Therefore, Plaintiff fails

to create a genuine issue of material fact as to the first element of her prima facie case.

Second, discovery has simply failed to bear out the factual premise for this claim as

Plaintiff has failed to unearth even a scintilla evidence to support the contention that

ExpressJet denied Plaintiff’s request in response to Ms. Hice’s allegedly bigoted

remarks, rather than in response to the issues raised by Ms. Hice’s and Mr. Aafifi’s

(the more senior Flight Attendants) complaints about being forced to perform

Plaintiff’s duties to serve alcohol. The evidence reveals that ExpressJet received two

complaints from Flight Attendants in the relatively short period of time (a few weeks)

that Plaintiff was operating under the swapping of duties procedure, prompting

ExpressJet to investigate the legal and operational implications of granting Plaintiff

a permanent guarantee that would relieve her of her alcohol service duties on each of

her ExpressJet flights. There is not one piece of evidence from which a reasonable

juror could conclude that ExpressJet “ratified” (whatever that might mean in this

context – Plaintiff certainly cites no case law explaining such “retaliation by


                                             53
ratification” theory) Ms. Hice’s comments or in any way acted on or even considered

Ms. Hice’s allegedly bigoted remarks in denying Plaintiff’s request that she be

relieved of her duties to serve alcohol. In fact, ExpressJet granted Plaintiff’s request

to wear her hijab in November, 2013, long before Plaintiff sought an accommodation

that would permit her to refuse to serve alcohol to passengers.

      And Plaintiff ignores the undisputed fact that ExpressJet had also received and

was responding to Mr. Aafifi’s complaint, which specifically referenced Plaintiff’s

refusal to comply with his request, as the senior Flight Attendant in the “A” position,

that she assist him with serving alcohol to first class passengers in the pre-departure

phase of the flight. In addition, as discussed supra, Plaintiff’s Union representative,

Ms. Cooper, testified that she received commentes from “a few” Flight Attendants

regarding Plaintiff’s refusal to serve alcohol, some of whom viewed it as violating

seniority rights. (Cooper Dep. 194:19-195:10.) Thus, the complaints appear to have

been more widespread than just those formally reported to ExpressJet. There is

simply nothing in this summary judgment record, beyond pure speculation, on which

a jury could conclude that ExpressJet made the decision to deny Plaintiff’s requested

accommodation because of Ms. Hice’s unsolicited remarks regarding Plaintiff’s

“foreign reading materials” and her hijab. Even assuming there is a legal theory that

would allow such a “retaliation by ratification” theory to proceed, there is simply no


                                          54
factual basis for imputing Ms. Hice’s allegedly discriminatory remarks to ExpressJet.

      Plaintiff has devoted little effort to developing a retaliation argument, and

indeed doesn’t even endeavor to address the basic elements of the claim. Issues

“adverted to . . . in a perfunctory manner, unaccompanied by some effort at developed

argumentation,” are deemed waived. Clemente v. Vaslo, 679 F.3d 482, 497 (6th Cir.

2012). “It is not sufficient for a party to mention a possible argument in the most

skeletal way, leaving the court to put flesh on its bones.” Bishop v. Gosiger, Inc., 692

F. Supp. 2d 762, 774 (E.D. Mich. 2010) (quoting McPherson v. Kelsey, 125 F.3d 989,

995–96 (6th Cir. 1997)). Plaintiff “offers no substantive arguments as to the continued

viability of a retaliation claim and fails to link any protected activity to any

discriminatory conduct.” Dotson, 52 F. App’x at 660. Plaintiff has failed to create a

genuine issue of material fact on her retaliation claim and ExpressJet is entitled to

summary judgment on this claim.

      ExpressJet reads Plaintiff’s retaliation claim more generously, and assumes for

sake of argument that the “protected activity” was Plaintiff’s request for an

accommodation. ExpressJet submits, and the Court agrees, that such a claim also

would also be preempted by the RLA because it would require interpretation of the

CBA’s seniority provisions in analyzing ExpressJet’s proffered legitimate,

nondiscriminatory reason for refusing to grant Plaintiff’s accommodation and placing


                                          55
her on leave. If the system board were to determine that Plaintiff’s requested

accommodation would violate the seniority provisions of the CBA, this would be

dispositive of any retaliation claim because a “reason cannot be proved to be ‘a pretext

for discrimination’ unless it is shown both that the reason was false, and that

discrimination was the real reason.” Virts, 285 F.3d at 521. A determination pursuant

to the RLA arbitral process that the requested accommodation would in fact violate

the CBA would preclude a finding that ExpressJet’s proffered reason was false.

Accordingly, the retaliation claim could not be decided without interpreting the CBA

and an interpretation of the CBA could be dispositive of Plaintiff’s retaliation claim,

regardless of any evidence of ExpressJet’s motive. See Emswiler, 691 F.3d at 793.

See also Monroe v. Missouri Pacific R. Co., 115 F.3d 514, 518 (7th Cir. 1997)

(analyzing the “Hawaiian Airlines-Lingle preemption standard,” and concluding that

plaintiff’s retaliatory discharge claims were minor disputes involving interpretation

of the CBA and required adjudication under the RLA procedures where analysis of

those claims “necessarily requires interpretation of the CBA in order to determine the

validity of his arguments regarding the Railroad's retaliatory intent”).

IV.   CONCLUSION

      Because Plaintiff’s failure to accommodate claims are preempted/precluded by

the RLA and because Plaintiff fails to create a genuine issue of material fact on her


                                          56
retaliation claim, which also would be preempted/precluded by the RLA, the Court

GRANTS ExpressJet’s Motion for Summary Judgment.

IT IS SO ORDERED.                          s/Paul D. Borman
                                           Paul D. Borman
                                           United States District Judge
Dated: December 7, 2018




                                      57
